Appeal by the defendant from a resentence of the Supreme Court, Kings County (R. Guzman, J.), imposed May 22, 2012, upon his conviction of manslaughter in the first degree and criminal possession of a weapon in the third degree (two counts), the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on June 30, 1999. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the appeal is dismissed as academic; and it is further,
Ordered that assigned counsel’s application for leave to withdraw as counsel is dismissed as academic.
Inasmuch as the resentence was vacated by a subsequent order of the Supreme Court during the pendency of this appeal, the appeal has been rendered academic (see People v Middleton, 90 AD3d 951, 952 [2011]; People v Harrison, 51 AD3d 816, 817 [2008]; People v Fredericks, 48 AD3d 827, 829 [2008]). Rivera, J.E, Hall, Roman and Cohen, JJ., concur.